Case 5:20-cv-01181-MCS-MAA Document 16 Filed 03/08/21 Page 1 of 7 Page ID #:111



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    RICKEY LEWIS MCDONALD,                    Case No. 5:20-cv-01181-MCS (MAA)
  12                       Plaintiff,             ORDER OF DISMISSAL
  13
                 v.
  14
        RIVERSIDE COUNTY SHERIFF
  15    DEPT. et al.,
  16
                           Defendants.
  17
  18
  19   I.    SUMMARY OF FACTS AND PROCEEDINGS
  20         On June 10, 2020, Plaintiff Rickey Lewis McDonald (“Plaintiff”), proceeding
  21   pro se, filed a Complaint alleging violations of his civil rights pursuant to 42 U.S.C.
  22   § 1983. (Compl., ECF No. 1.) That same day, Plaintiff filed a Request to Proceed
  23   In Forma Pauperis (ECF No. 2), which the Court granted on June 11, 2020 (ECF
  24   No. 4).
  25         On June 11, 2020, pursuant to the Congressionally-mandated screening of any
  26   case in which a prisoner seeks redress from a governmental entity or officer or
  27   employee of a governmental entity, or in which a plaintiff proceeds in forma
  28   pauperis, the Court issued an Order dismissing the Complaint with leave to amend.
Case 5:20-cv-01181-MCS-MAA Document 16 Filed 03/08/21 Page 2 of 7 Page ID #:112



   1   (ECF No. 5.) On June 19, 2020, the Court received Plaintiff’s First Amended
   2   Complaint (ECF No. 7), which the Court screened and dismissed with leave to
   3   amend on July 27, 2020 (ECF No. 9). On August 10, 2020, the Court received
   4   Plaintiff’s Second Amended Complaint (ECF No. 10), which the Court screened and
   5   dismissed with leave to amend on August 26, 2020 (ECF No. 11). The Court
   6   received Plaintiff’s Third Amended Complaint (“TAC”) on October 14, 2020. (ECF
   7   No. 13.)
   8         On October 27, 2020, the Court issued a Memorandum Decision and Order
   9   Dismissing Third Amended Complaint with Leave to Amend (“Order”). (Order,
  10   ECF No. 14.) The Court ordered Plaintiff to, within thirty days of the Order, either
  11   file a Fourth Amendment Complaint (“4AC”), or advise the Court that Plaintiff does
  12   not intend to pursue this lawsuit further and will not file a 4AC. (Id. at 10.) The
  13   Order “explicitly cautions Plaintiff that failure to timely file a 4AC, or timely
  14   advise the Court that Plaintiff does not intend to file a 4AC, w[ould] result in a
  15   recommendation that this action be dismissed for failure to prosecute and/or
  16   failure to comply with court orders pursuant to Federal Rule of Civil Procedure
  17   41(b).” (Id. at 11.)
  18         On January 5, 2021, in the absence of a filed 4AC, the Court issued an Order
  19   to Show Cause (“OSC”), ordering Plaintiff to show cause by February 4, 2021 why
  20   the Court should not recommend that the case be dismissed for want of prosecution.
  21   (OSC, ECF No. 15.) The OSC stated that if Plaintiff filed a 4AC or dismissed the
  22   case before that date, then the OSC would be discharged. (Id.) The OSC “advised
  23   that failure to comply with this order w[ould] result in a recommendation that
  24   the lawsuit be dismissed for failure to prosecute and/or comply with court
  25   orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.” (Id.)
  26         Plaintiff has failed to file a 4AC to date, and the Court has not received any
  27   communication from Plaintiff since October 14, 2020.
  28   ///
                                                 2
Case 5:20-cv-01181-MCS-MAA Document 16 Filed 03/08/21 Page 3 of 7 Page ID #:113



   1   II.   LEGAL STANDARD
   2         District courts may dismiss cases sua sponte for failure to prosecute or for
   3   failure to comply with a court order under Federal Rule of Civil Procedure 41(b).
   4   Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005);
   5   see also Link v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962) (holding that the
   6   court has “inherent power” to dismiss cases sua sponte for lack of prosecution).
   7   Unless the Court states otherwise, a dismissal under Rule 41(b) operates as an
   8   adjudication on the merits. Fed. R. Civ. P. 41(b). “Dismissal is a harsh penalty and
   9   is to be imposed only in extreme circumstances.” In re: Phenylpropanolamine
  10   (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir. 2006) (quoting Malone v.
  11   USPS, 833 F.2d 128, 130 (9th Cir. 1987)).
  12         “A Rule 41(b) dismissal ‘must be supported by a showing of unreasonable
  13   delay.’” Omstead v. Dell, 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson
  14   v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). In addition, the court must weigh
  15   the following factors in determining whether a Rule 41(b) dismissal is warranted:
  16   “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
  17   to manage its docket; (3) the risk of prejudice to the defendants/respondents; (4) the
  18   availability of less drastic alternatives; and (5) the public policy favoring disposition
  19   of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).
  20   The Ninth Circuit will “affirm a dismissal where at least four factors support
  21   dismissal, or where at least three factors strongly support dismissal.” Dreith v. Nu
  22   Image, Inc., 648 F.3d 779, 788 (9th Cir. 2011) (quoting Yourish v. Cal. Amplifier,
  23   191 F.3d 983, 990 (9th Cir. 1999)). Finally, “in order to warrant a sanction of
  24   dismissal, the party’s violations of the court’s orders must be due to wilfulness or
  25   bad faith.” Id.
  26   ///
  27   ///
  28   ///
                                                   3
Case 5:20-cv-01181-MCS-MAA Document 16 Filed 03/08/21 Page 4 of 7 Page ID #:114



   1   III.   ANALYSIS
   2          A.    The Public’s Interest in Expeditious Resolution and the Court’s
   3                Need to Manage Its Docket
   4          The first and second factors (the public’s interest in expeditious resolution of
   5   litigation and the Court’s need to manage its docket) 1 strongly weigh in favor of
   6   dismissal. “Orderly and expeditious resolution of disputes is of great importance to
   7   the rule of law.” In re: Phenylpropanolamine, 460 F.3d at 1227. “The public’s
   8   interest in expeditious resolution of litigation always favors dismissal.” Pagtalunan,
   9   291 F.3d at 642 (quoting Yourish, 191 F.3d at 990). In addition, district courts “have
  10   an inherent power to control their dockets,” In re: Phenylpropanolamine, 460 F.3d
  11   at 1227 (quoting Thompson v. Hous. Auth. of Los Angeles, 782 F.2d 829, 831 (9th
  12   Cir. 1986)), and “are best suited to determine when delay in a particular case
  13   interferes with docket management and the public interest.” Yourish, 191 F.3d at
  14   990 (quoting Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir. 1984)).
  15          Plaintiff has failed to file a 4AC—which is now over three months past due
  16   from its original November 30, 2020 deadline—and the Court has not received any
  17   communication from Plaintiff since October 14, 2020. The Court concludes that
  18   Plaintiff’s inaction and lack of communication with the Court constitute willful
  19   unreasonable delay. See Thomas v. Maricopa Cnty. Jail, 265 F. App’x. 606, 607
  20   (9th Cir. 2008) (holding that district court did not abuse its discretion by dismissing
  21   pro se prisoner lawsuit for failure to respond to a court order for almost three
  22   months). Plaintiff’s noncompliance also interferes with the public’s interest in the
  23   expeditious resolution of this litigation and hinders the Court’s ability to manage its
  24   docket. See In re: Phenylpropanolamine, 460 F.3d at 1227 (“[The Ninth Circuit]
  25   defer[s] to the district court’s judgment about when a delay becomes unreasonable
  26   ‘because it is in the best position to determine what period of delay can be endured
  27
       1
        The first two factors are usually reviewed together “to determine if there is an
  28   unreasonable delay.” In re Eisen, 31 F.3d 1447, 1452 (9th Cir. 1994).
                                                  4
Case 5:20-cv-01181-MCS-MAA Document 16 Filed 03/08/21 Page 5 of 7 Page ID #:115



   1   before its docket becomes unmanageable.”) (quoting In re Eisen, 31 F.3d 1447, 1451
   2   (9th Cir. 1994)). The first and second factors strongly favor dismissal.
   3
   4         B.     Risk of Prejudice to Defendants
   5         The third factor (risk of prejudice to the defendants) also weighs in favor of
   6   dismissal. “A defendant suffers prejudice if the plaintiff’s actions impair the
   7   defendant’s ability to go to trial or threaten to interfere with the rightful decision of
   8   the case.” In re: Phenylpropanolamine, 460 F.3d at 1227 (quoting Adriana Int’l
   9   Corp. v. Thoeren, 913 F.2d 1406, 1412 (9th Cir. 1990)). “Unnecessary delay
  10   inherently increases the risk that witnesses’ memories will fade and evidence will
  11   become stale.” Pagtalunan, 291 F.3d at 643. When considering prejudice, “the
  12   failure to prosecute diligently is sufficient by itself to justify dismissal, even in the
  13   absence of a showing of actual prejudice to the defendant from the failure. . . . The
  14   law presumes injury from unreasonable delay.” In re Eisen, 31 F.3d at 1452
  15   (alteration in original) (quoting Anderson v. Air West, Inc., 542 F.2d 522, 524 (9th
  16   Cir. 1976)). The risk of prejudice to a defendant is related to a plaintiff’s reason for
  17   failure to prosecute an action. Pagtalunan, 291 F.3d at 642. “Whether prejudice is
  18   sufficient to support an order of dismissal is in part judged with reference to the
  19   strength of the plaintiff’s excuse for the default.” Malone, 833 F.2d at 131.
  20         Plaintiff continuously has refused to file a 4AC without explanation. In the
  21   absence of any communication from Plaintiff for almost five months, Plaintiff’s
  22   delay was unreasonable and the third factor favors dismissal. See Laurino v. Syringa
  23   Gen. Hosp., 279 F.3d 750, 753 (9th Cir. 2002) (“[A] presumption of prejudice arises
  24   from a plaintiff’s unexplained failure to prosecute.”).
  25
  26         C.     Availability of Less Drastic Alternatives
  27         The fourth factor (the availability of less drastic alternatives) strongly supports
  28   dismissal. “The district court need not exhaust every sanction short of dismissal
                                                   5
Case 5:20-cv-01181-MCS-MAA Document 16 Filed 03/08/21 Page 6 of 7 Page ID #:116



   1   before finally dismissing a case, but must explore possible and meaningful
   2   alternatives.” Henderson, 779 F.2d at 1424.
   3         The Court considered and implemented less drastic alternatives prior to
   4   dismissal. The Court explicitly warned Plaintiff in two separate orders that failure to
   5   file a 4AC would result in a recommendation that the action be dismissed for failure
   6   to prosecute and/or failure to comply with Court orders pursuant to Federal Rule of
   7   Civil Procedure 41(b). (Order; OSC.) See In re: Phenylpropanolamine, 460 F.3d at
   8   1229 (“Warning that failure to obey a court order will result in dismissal can itself
   9   meet the ‘consideration of alternatives’ requirement.”). The Court also extended
  10   Plaintiff’s deadline to file a 4AC from November 30, 2020 to February 4, 2021
  11   (OSC). See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992) (holding that
  12   the district court’s allowance of an additional thirty days for plaintiff to file an
  13   amended complaint was an attempt at a less drastic sanction). The fourth factor
  14   weighs in favor of dismissal.
  15
  16         D.     Public Policy Favoring Disposition on the Merits
  17         As to the fifth factor, “[p]ublic policy favors disposition of cases on the
  18   merits.” Pagtalunan, 291 F.3d at 643. However, “a case that is stalled or
  19   unreasonably delayed by a party’s failure to comply with deadlines . . . cannot move
  20   toward resolution on the merits.” In re: Phenylpropanolamine, 460 F.3d at 1228.
  21   Thus, “this factor lends little support to a party whose responsibility it is to move a
  22   case towards disposition on the merits but whose conduct impedes progress in that
  23   direction.” Id. (internal quotation marks omitted). The case has been stalled by
  24   Plaintiff’s failure to file a 4AC or otherwise communicate with the Court since
  25   October 14, 2020. Still, the public policy favoring the resolution of disputes on the
  26   merits is strong and, under the circumstances, outweighs Plaintiff’s noncompliance
  27   and inaction.
  28   ///
                                                   6
Case 5:20-cv-01181-MCS-MAA Document 16 Filed 03/08/21 Page 7 of 7 Page ID #:117



   1         E.     Dismissal Without Prejudice
   2         In summary, Plaintiff’s failure to file a 4AC or otherwise participate in this
   3   lawsuit since October 14, 2020 constitutes willful unreasonable delay. Four of the
   4   Rule 41(b) dismissal factors weigh in favor of dismissal, whereas only one factor
   5   weighs against dismissal. “While the public policy favoring disposition of cases on
   6   their merits weighs against [dismissal], that single factor is not enough to preclude
   7   imposition of this sanction when the other four factors weigh in its favor.” Rio
   8   Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1022 (9th Cir. 2002). The Court
   9   concludes that dismissal of this action for failure to prosecute and to comply with
  10   Court orders is warranted, but, consistent with Rule 41(b) and this Court’s exercise
  11   of its discretion, the dismissal is without prejudice.
  12
  13   IV.   CONCLUSION
  14         IT THEREFORE IS ORDERED that this lawsuit is DISMISSED without
  15   prejudice. No further filings shall be accepted
                                                     d under this case number.
  16
  17   DATED: March 8, 2021
  18                                                      MARK C
                                                               C. SCARSI
                                                   UNITED STATES DISTRICT JUDGE
  19   Presented by:
  20
  21   _______________________________
         __
          _________
                  ___
             MARIA
             MARIA A. AUDERO
  22   UNITED
        NIT    STATES MAGISTRATE JUDGE
           TED STATE
  23
  24
  25
  26
  27
  28
                                                   7
